DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to applicant’s filing on 
September 03, 2020.
Claims 1-20 are pending.

                                                           Specification
The disclosure is objected to because of the following informalities:
In Para. [0051] it states “an attach occurs” and it should be “an attack occurs”.
Appropriate correction is required.

Claim Objections
Claims 2, 5, 6, and 17 are objected to because of the following informalities: 

In claim 2, the claim comprises of 2 separate sentences. For better clarity the examiner suggests to the applicant to further amend the limitation by removing the (.) in line 3 and change it to a (;).

In claim 5, there is no semicolon in line 5. For better clarity the examiner suggests to the applicant to further amend the limitation by adding a (;).

In claim 6, there is no semicolon in line 2. For better clarity the examiner suggests to the applicant to further amend the limitation by adding a (;).

In claim 17, there is no semicolon in line 2. For better clarity the examiner suggests to the applicant to further amend the limitation by adding a (;).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an interface component configured to cause display of a user interface, a security component, embedded in an artificial intelligence platform; a production component configured to produce the augmented reality, a task component configured to identify a task associated; a collection component configured to collect an environmental data set; an update component configured to identify an update in the subset of the environment data set; a correlation component configured to correlate; an analysis component configured to analyze the artificial intelligence platform; a determination component configured to make a determination; a notification component configured to provide a notification through the user interface; an investigation component configured to investigate a cause of the security breach” in claims 1-10, and 13-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim elements “an interface component”, and “a security component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.  

Regarding claim 2, claim elements “a production component” is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.  

Regarding claim 3, claim elements “a task component”, and “a production component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.  

Regarding claim 4, claim elements “a collection component”, “an identification component” and “a production component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm. 

Regarding claim 5, claim elements “an update component”, and “a production component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.  

Regarding claim 6, claim elements “a security component”, and “a production component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.

Regarding claim 7, claim elements “a correlation component”, and “a security component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.

Regarding claim 8, claim elements “an analysis component”, “a determination component”, and “a notification component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.

Regarding claim 9, claim elements “an investigation component” is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm. 

Regarding claim 10, claim elements “a correlation component”, “an analysis component”, and “a notification component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.

Regarding claim 13, claim elements “a production component”, and “a security component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.

Regarding claim 14, claim elements “a task component”, and “a production component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.

Regarding claim 15, claim elements “a collection component”, “an identification component” and “a production component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.

Regarding claim 16, claim elements “an update component”, and “a production component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.

Regarding claim 17, claim elements “a security component”, and “a production component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.

Regarding claim 18, claim elements “a correlation component”, and “a security component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.

Regarding claim 19, claim elements “a security component”, and “a notification component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm.

Regarding claim 20, claim elements “a correlation component”, and “a determination component” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The examiner notes that for computer implemented inventions, the disclosed component must comprise a specific hardware structure or specific algorithm. 

As to claims 11, and 12, these claims are rejected by virtue of dependency to independent claim 1.

Applicant may:
(a)      Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1- 10, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “an interface component configured to cause display of a user interface; and
a security component, embedded in an artificial intelligence platform, configured to limit access to the user interface”.
According to MPEP 2161.01(I) “generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed." For computer- implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.
In the instant application, the disclosure of the application relies on essential matter which fails to convey to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. The instant application’s specification fails to provide structure support for the claim limitations of “an interface component”, and “a security component”. The limitations of claim 1 which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function.  

Claim 2 recites “a production component”. The specification fails to provide structure support for “a production component”, and therefor similarly analyzed and rejected as the independent claim 1.

Claim 3 recites “a task component”, and “a production component”. The specification fails to provide structure support for “a task component”, and “a production component”, and therefor similarly analyzed and rejected as the independent claim 1.

Claim 4 recites “a collection component”, “an identification component”, and “a production component”. The specification fails to provide structure support “a collection component”, “an identification component”, and “a production component”, and therefor similarly analyzed and rejected as the independent claim 1.

Claim 5 recites “an update component”, and “a production component”. The specification fails to provide structure support for “an update component”, and “a production component”, and therefor similarly analyzed and rejected as the independent claim 1.

Claim 6 recites “a security component”, and “a production component”. The specification fails to provide structure support for “a security component”, and “a production component”, and therefor similarly analyzed and rejected as the independent claim 1.

Claim 7 recites “a correlation component”, and “a security component”. The specification fails to provide structure support for “a correlation component”, and “a security component”, and therefor similarly analyzed and rejected as the independent claim 1.

Claim 8 recites “an analysis component”, “a determination component”, and “a notification component”. The specification fails to provide structure support for “an analysis component”, “a determination component”, and “a notification component”, and therefor similarly analyzed and rejected as the independent claim 1.

Claim 9 recites “an investigation component”. The specification fails to provide structure support for “an investigation component”, and therefor similarly analyzed and rejected as the independent claim 1.                                                                                                                               

Claim 10 recites “a correlation component”, “an analysis component”, and “a notification component”. The specification fails to provide structure support for “a correlation component”, “an analysis component”, and “a notification component”, and therefor similarly analyzed and rejected as the independent claim 1.

Claim 13 recites “a production component”, and “a security component”. The specification fails to provide structure support for “a production component”, and “a security component”, and therefor similarly analyzed and rejected as the independent claim 1.

Claim 14 recites “a task component”, and “a production component”. The specification fails to provide structure support for “a task component”, and “a production component”, and therefor similarly analyzed and rejected as the independent claim 1.

Claim 15 recites “a collection component”, “an identification component” and “a production component”. The specification fails to provide structure support for “a collection component”, identification component”, and “a production component”, and therefor similarly analyzed and rejected as the independent claim 1.

Claim 16 recites “an update component”, and “a production component”. The specification fails to provide structure support for “an update component”, and “a production component”, and therefor similarly analyzed and rejected as the independent claim 1. 

Claim 17 recites “a security component”, and “a production component”. The specification fails to provide structure support for “a security component”, and “a production component”, and therefor similarly analyzed and rejected as the independent claim 1.

 Claim 18 recites “a correlation component”, and “a security component”. The specification fails to provide structure support for “a correlation component”, and “a security component”, and therefor similarly analyzed and rejected as the independent claim 1.

Claim 19 recites “a security component”, and “a notification component”. The specification fails to provide structure support for “a security component”, and “a notification component”, and therefor similarly analyzed and rejected as the independent claim 1.

Claim 20 recites “a correlation component”, and “a determination component”. The specification fails to provide structure support for “a correlation component”, and “a determination component”, and therefor similarly analyzed and rejected as the independent claim 1.

As to claims 11, and 12, these claims are rejected by virtue of dependency to independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 6, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over CICHON et al. (US 2017/0308800 A1), hereinafter CICHON in view of Cossler et al. (US 2018/0182475 A1), hereinafter Cossler.

In regards to claim 1, CICHON discloses an artificial intelligence-based augmented reality system, comprising: 
where the user interface displays an augmented reality that combines real-world imagery with augmented imagery (CICHON, Para. 0003, In augmented reality environments, a user may view an integration of artificial or virtual graphics with the user's natural surroundings. In some early implementations of augmented reality, graphics were displayed, sometime seemingly arbitrarily, among or within a user's natural surroundings using, for example, augmented reality goggles) and 
where the augmented reality is produced through employment of the artificial intelligence platform (CICHON, Para. 0078, Para. 0032, in particular, computer vision, machine vision, and augmented reality consume models produced by embodiments of the algorithm mixer engine within the AI combination platform).  
CICHON fails to disclose an interface component configured to cause display of a user interface; and 
a security component, embedded in an artificial intelligence platform, configured to limit access to the user interface, 
However, Cossler teaches an interface component configured to cause display of a user interface (Cossler, Para. 0193, the interface component 518 can further include prioritization adaptation component 1204 to provide for adapting a patient tracking interface to display information representative of tracked events and conditions in a manner determined based on the priority of the events and conditions); and 
a security component, embedded in an artificial intelligence platform, configured to limit access to the user interface (Cossler, Para. 0157, the security component 520 can be configured to restrict access to a patient tracking interface and/or restrict devices/users from which information can be received for input into a patient tracking interface), 
CICHON and Cossler are both considered to be analogous to the claim invention because they are in the same field of producing an augmented reality through employment of an artificial intelligence platform comprising a security component within the platform. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON to incorporate the teachings of Cossler to include an interface component configured to cause display of a user interface (Cossler, Para. 0193); and 
a security component, embedded in an artificial intelligence platform, configured to limit access to the user interface (Cossler, Para. 0157). Doing so would aid a prioritization component configured to determine a priority order of the significant events and conditions and wherein the interface component is further configured to update the graphical user interface to reflect the priority order (Cossler, Para. 0006).

In regards to claim 2, the combination of CICHON and Cossler teaches the system of claim 1, comprising: 
a production component configured to produce the augmented reality through employment of the artificial intelligence platform (CICHON, Para. 0078, in particular, computer vision, machine vision, and augmented reality consume models produced by embodiments of the algorithm mixer engine within the AI combination platform). 
where the augmented reality is a three-dimensional augmented reality (CICHON, Para. 0024, at the heart of an augmented reality system is a vision recognition system and a 3D rendering engine).  

In regards to claim 3, the combination of CICHON and Cossler teaches the system of claim 2, comprising: 
a task component configured to identify a task associated with the augmented reality (CICHON, Para. 0076, once the algorithm models are stored in a repository, they dynamically change in the case of location services for virtual reality, deprecated reality, immersion reality, and augmented reality); 
where the production component produces the augmented reality in a customized manner in accordance with the task (CICHON, Para. 0076, the use of augmented reality. In one example would be a blind man leveraging a wearable computer vision hardware device that provided him with a description, tactility, or auditory of his surroundings).  

In regards to claim 4, the combination of CICHON and Cossler teaches the system of claim 3, comprising: 
a collection component configured to collect an environmental data set about an environment of the real-world imagery (CICHON, Para. 0082, data from the wide variety of sources is provided as input to a series of algorithmic methods), 
an identification component configured to identify a subset of the environmental data set that pertains to the task (CICHON, Para. 0027, from a wide variety of data sources, algorithms from existing algorithm repositories, as well as new algorithms, are applied to those data sources to provide outputs relevant to the goals of the end-users), 
where the production component employs the subset in the production of the augmented reality (CICHON, Para. 0053, the individual functionalities that are selected during the creation of augmented reality models).  

In regards to claim 5, the combination of CICHON and Cossler teaches the system of claim 4, comprising:
 an update component configured to identify an update in the subset of the environment data set (Cossler, Para. 0151, update component 516 can be configured to add one or more additional sub-data fields related to patient care event “DEF.”), 
where the production component modifies the augmented reality in accordance with the update (Cossler, Para. 0150, the monitoring parameter update component 516 can further automatically add the additional parameter to the tracking interface and update the tracking interface in real-time to reflect tracking of the new parameter; note tracking component and interface component rendered at a client device which is an augmented reality device) and 
where the subset is less than the environment data set (Cossler, Para. 0151, add one or more additional sub-data fields related to patient care event “DEF.”). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON to incorporate the teachings of Cossler to include an update component configured to identify an update in the subset of the environment data set (Cossler, Para. 0151), 
where the production component modifies the augmented reality in accordance with the update (Cossler, Para. 0150) and 
where the subset is less than the environment data set (Cossler, Para. 0151). Doing so would aid a prioritization component configured to determine a priority order of the significant events and conditions and wherein the interface component is further configured to update the graphical user interface to reflect the priority order (Cossler, Para. 0006).

In regards to claim 6, the combination of CICHON and Cossler teaches the system of claim 5, comprising:
 where the security component performs a verification of the update (Cossler, Para. 0157, security component 520 can provide an authentication/authorization mechanism that allows only authorized users (medical staff) to access and/or manipulate data associated with a patient tracking interface) and 
where the production component modifies the augmented reality when the verification is successful (Cossler, Para. 0158, FIGS. 7A-7E present an example patient tracking interface 700 (capable of being generated by the tracking component 514 and/or the interface component 518) as it evolves from a default shell or form over a course of patient care in accordance with various aspects and embodiments described herein; note tracking component and interface component rendered at a client device which is an augmented reality device). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON to incorporate the teachings of Cossler to include where the security component performs a verification of the update (Cossler, Para. 0157), 
where the production component modifies the augmented reality when the verification is successful (Cossler, Para. 0158, FIGS. 7A-7E). Doing so would aid a prioritization component configured to determine a priority order of the significant events and conditions and wherein the interface component is further configured to update the graphical user interface to reflect the priority order (Cossler, Para. 0006).
 
In regards to claim 12, the combination of CICHON and Cossler teaches the system of claim 1, where the artificial intelligence platform is a machine learning platform (Cossler, Para. 0104, the monitoring component 134, the AI evaluation component 136 and/or the AI response component 142 can employ unsupervised machine learning, supervised machine learning, semi-supervised machine learning or a combination thereof). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON to incorporate the teachings of Cossler to include where the artificial intelligence platform is a machine learning platform (Cossler, Para. 0104). Doing so would aid a prioritization component configured to determine a priority order of the significant events and conditions and wherein the interface component is further configured to update the graphical user interface to reflect the priority order (Cossler, Para. 0006).

In regards to claim 13, a system, CICHON discloses comprising:
a production component configured to produce an augmented reality through employment of an artificial intelligence platform (CICHON, Para. 0078, Para. 0032, in particular, computer vision, machine vision, and augmented reality consume models produced by embodiments of the algorithm mixer engine within the AI combination platform); and 
CICHON fails to disclose a security component, embedded in the artificial intelligence platform, configured to limit access to the production component to an allowable party set, 
where the augmented reality is accessible by way of a user interface. 
However, Cossler teaches a security component, embedded in the artificial intelligence platform, configured to limit access to the production component to an allowable party set (Cossler, Para. 0157, the security component 520 can be configured to restrict access to a patient tracking interface and/or restrict devices/users from which information can be received for input into a patient tracking interface), 
where the augmented reality is accessible by way of a user interface (Cossler, Para. 0193, the interface component 518 can further include prioritization adaptation component 1204 to provide for adapting a patient tracking interface to display information representative of tracked events and conditions in a manner determined based on the priority of the events and conditions).
CICHON and Cossler are both considered to be analogous to the claim invention because they are in the same field of producing an augmented reality through employment of an artificial intelligence platform comprising a security component within the platform. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON to incorporate the teachings of Cossler to include a security component, embedded in the artificial intelligence platform, configured to limit access to the production component to an allowable party set (Cossler, Para. 0157), 
where the augmented reality is accessible by way of a user interface (Cossler, Para. 0193). Doing so would aid a prioritization component configured to determine a priority order of the significant events and conditions and wherein the interface component is further configured to update the graphical user interface to reflect the priority order (Cossler, Para. 0006).

In regards to claim 14, the combination of CICHON and Cossler teaches the system of claim 13, comprising: 
a task component configured to identify a task associated with the augmented reality (CICHON, Para. 0076, once the algorithm models are stored in a repository, they dynamically change in the case of location services for virtual reality, deprecated reality, immersion reality, and augmented reality); 
where the production component produces the augmented reality in a customized manner in accordance with the task (CICHON, Para. 0076, the use of augmented reality. In one example would be a blind man leveraging a wearable computer vision hardware device that provided him with a description, tactility, or auditory of his surroundings).  

In regards to claim 15, the combination of CICHON and Cossler teaches the system of claim 14, comprising: 
a collection component configured to collect an environmental data set (CICHON, Para. 0082, data from the wide variety of sources is provided as input to a series of algorithmic methods), 
an identification component configured to identify a subset of the environmental data set that pertains to the task (CICHON, Para. 0027, from a wide variety of data sources, algorithms from existing algorithm repositories, as well as new algorithms, are applied to those data sources to provide outputs relevant to the goals of the end-users), where the production component employs the subset in the production of the augmented reality (CICHON, Para. 0053, the individual functionalities that are selected during the creation of augmented reality models).  

In regards to claim 16, the combination of CICHON and Cossler teaches the system of claim 15, comprising: 
an update component configured to identify an update in the subset of the environment data set (Cossler, Para. 0151, update component 516 can be configured to add one or more additional sub-data fields related to patient care event “DEF.”), where the production component modifies the augmented reality in accordance with the update (Cossler, Para. 0150, the monitoring parameter update component 516 can further automatically add the additional parameter to the tracking interface and update the tracking interface in real-time to reflect tracking of the new parameter; note tracking component and interface component rendered at a client device which is an augmented reality device). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON to incorporate the teachings of Cossler to include an update component configured to identify an update in the subset of the environment data set (Cossler, Para. 0151), where the production component modifies the augmented reality in accordance with the update (Cossler, Para. 0150). Doing so would aid a prioritization component configured to determine a priority order of the significant events and conditions and wherein the interface component is further configured to update the graphical user interface to reflect the priority order (Cossler, Para. 0006).

In regards to claim 17, the combination of CICHON and Cossler teaches the system of claim 16, comprising: 
where the security component performs a verification of the update (Cossler, Para. 0157, security component 520 can provide an authentication/authorization mechanism that allows only authorized users (medical staff) to access and/or manipulate data associated with a patient tracking interface) and where the production component modifies the augmented reality when the verification is successful and where the subset is less than the environment data set (Cossler, Paras. 0151, and 0158, FIGS. 7A-7E present an example patient tracking interface 700 (capable of being generated by the tracking component 514 and/or the interface component 518) as it evolves from a default shell or form over a course of patient care in accordance with various aspects and embodiments described herein; note tracking component and interface component rendered at a client device which is an augmented reality device). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON to incorporate the teachings of Cossler to include where the security component performs a verification of the update (Cossler, Para. 0157) and where the production component modifies the augmented reality when the verification is successful and where the subset is less than the environment data set (Cossler, Paras. 0151, and 0158, FIGS. 7A-7E). Doing so would aid a prioritization component configured to determine a priority order of the significant events and conditions and wherein the interface component is further configured to update the graphical user interface to reflect the priority order (Cossler, Para. 0006).

In regards to claim 18, the combination of CICHON and Cossler teaches the system of claim 13, comprising:
 a correlation component configured to correlate a first input from a first source against a second input from a second source to produce a correlation result (Cossler, Para. 0157, the live healthcare delivery guidance module 132 can further include security component 520 to police access of monitored patient information to only authorized clinicians), 
where the security component employs the correlation result to limit the access to the augmented reality (Cossler, Para. 0157, security component 520 can provide an authentication/authorization mechanism that allows only authorized users (medical staff) to access and/or manipulate data associated with a patient tracking interface (e.g., GUI 600 and the like)).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON to incorporate the teachings of Cossler to include a correlation component configured to correlate a first input from a first source against a second input from a second source to produce a correlation result (Cossler, Para. 0157), 
where the security component employs the correlation result to limit the access to the augmented reality (Cossler, Para. 0157). Doing so would aid a prioritization component configured to determine a priority order of the significant events and conditions and wherein the interface component is further configured to update the graphical user interface to reflect the priority order (Cossler, Para. 0006).

In regards to claim 19, CICHON discloses an artificial intelligence-based augmented reality system, which is at least partially hardware, the system comprising:
where the augmented reality is a three-dimensional augmented reality (CICHON, Para. 0024, at the heart of an augmented reality system is a vision recognition system and a 3D rendering engine). 
CICHON fails to disclose a security component, embedded in an artificial intelligence platform, configured to identify a security breach to an augmented reality presented on a user interface; and 
a notification component configured to provide a real-time notification to the user about the security breach by way of the user interface, 
However, Cossler teaches a security component, embedded in an artificial intelligence platform (Cossler, Para. 0157, the security component 520 can be configured to restrict access to a patient tracking interface and/or restrict devices/users from which information can be received for input into a patient tracking interface), configured to identify a security breach to an augmented reality presented on a user interface (Cossler, Para. 0157, the AI system can facilitate generating and displaying a visual notification on a display associated with the one or more clinicians); and 
a notification component configured to provide a real-time notification to the user about the security breach by way of the user interface (Cossler, Para. 0072, the monitoring component 134 can be configured to regularly and/or continuously monitor the live feedback information 154 provided by the one or more dynamic healthcare delivery data sources 102 for processing by the AI evaluation component 136 and the AI response component 142 in real-time),
CICHON and Cossler are both considered to be analogous to the claim invention because they are in the same field of producing an augmented reality through employment of an artificial intelligence platform comprising a security component within the platform. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON to incorporate the teachings of Cossler to include a security component, embedded in an artificial intelligence platform (Cossler, Para. 0157), configured to identify a security breach to an augmented reality presented on a user interface (Cossler, Para. 0157); and 
a notification component configured to provide a real-time notification to the user about the security breach by way of the user interface (Cossler, Para. 0072). Doing so would aid a prioritization component configured to determine a priority order of the significant events and conditions and wherein the interface component is further configured to update the graphical user interface to reflect the priority order (Cossler, Para. 0006).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CICHON et al. (US 2017/0308800 A1), hereinafter CICHON in view of Cossler et al. (US 2018/0182475 A1), hereinafter Cossler, and further in view of Kraning et al (US 2019/0058724 A1), hereinafter Kraning.

In regards to claim 7, the combination of CICHON and Cossler fails to teach the system of claim 2, comprising:
a correlation component configured to correlate a first input from a first source against a second input from a second source to produce a correlation result, 
where the security component employs the correlation result to limit the access to the user interface.
However, Kraning teaches a correlation component configured to correlate a first input from a first source against a second input from a second source to produce a correlation result (Kraning, Para. 0090, The security management platform 506 may also determine why the external IP address(es) might be vulnerable to use as a proxy in an attack against an internal network that includes the internal IP address), 
where the security component employs the correlation result to limit the access to the user interface (Kraning, Para. 0185, An organization can be alerted of detected security events by notifications transmitted via the interface 2102. These notifications may prompt the organization to perform some remediation action. Examples of remediation actions include filtering traffic associated with a security event, adding IP address(es) and/or computing device(s) to a blacklist, alerting an administrator about the security event and/or the computing device(s) involved in the security event). CICHON, Cossler and Kraning are all considered to be analogous to the claim invention because they are in the same field of producing an augmented reality through employment of an artificial intelligence platform comprising a security component within the platform. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON and Cossler to incorporate the teachings of Kraning to include a correlation component configured to correlate a first input from a first source against a second input from a second source to produce a correlation result (Kraning, Para. 0090), 
where the security component employs the correlation result to limit the access to the user interface (Kraning, Para. 0185). Doing so would help the security management platform 506 to push an appropriate instrument to the firewall on the perimeter of a network under consideration that prevents transmission of a certain type of traffic responsive to a determination that the certain type of traffic represents a significant risk to the network (Kraning, Para. 0098).

In regards to claim 20, the combination of CICHON and Cossler fails to teach the system of claim 19, comprising: 
a correlation component configured to correlate a first input from a first source that pertains to the security breach against a second input from a second source that pertains to the security breach to produce a correlation result (Kraning, Para. 0090, The security management platform 506 may also determine why the external IP address(es) might be vulnerable to use as a proxy in an attack against an internal network that includes the internal IP address); and a determination component configured to make a determination that the first input should be integrated into the augmented reality and that the second input should not be integrated into the augmented reality (Kraning, Para. 0097, the actions represented by the aforementioned correlations are indicative of either malicious attacks on an organization's network or data exfiltration attempts. One thing that may be an indicator of data exfiltration attempts is the size of the data packets involved in a communication. In general, the larger the data packets, the higher the risk that the communication is part of a data exfiltration attempt), the determination is based, at least in part, on the correlation result, where the real-time notification incorporates the first input and does not incorporate the second input (Kraning, Para. 0097, a security management platform may notify an organization that a threat exists even through the organization previously discounted the risk because it did not have full information regarding the threat. Because the security management platform can observe both internal and external IP addresses, the security management platform can recommend that the organization inspect those internal IP addresses that may be used to gain unauthorized entry into the internal network).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON and Cossler to incorporate the teachings of Kraning to include a correlation component configured to correlate a first input from a first source that pertains to the security breach against a second input from a second source that pertains to the security breach to produce a correlation result (Kraning, Para. 0090); and a determination component configured to make a determination that the first input should be integrated into the augmented reality and that the second input should not be integrated into the augmented reality (Kraning, Para. 0097), the determination is based, at least in part, on the correlation result, where the real-time notification incorporates the first input and does not incorporate the second input (Kraning, Para. 0097). Doing so would help the security management platform 506 to push an appropriate instrument to the firewall on the perimeter of a network under consideration that prevents transmission of a certain type of traffic responsive to a determination that the certain type of traffic represents a significant risk to the network (Kraning, Para. 0098).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CICHON et al. (US 2017/0308800 A1), hereinafter CICHON in view of Cossler et al. (US 2018/0182475 A1), hereinafter Cossler, and further in view of Molloy et al. (US 2021/0287141 A1), hereinafter Molloy.

In regards to claim 8, the combination of CICHON and Cossler fails to teach the system of claim 1, comprising:
an analysis component configured to analyze the artificial intelligence platform to produce an analysis result; 
a determination component configured to make a determination if the artificial intelligence platform has experienced a security breach based, at least in part, on the analysis result;
 and a notification component configured to provide a notification through the user interface that indicates existence of the security breach when the determination is that the artificial intelligence platform has experienced a breach.  
However, Molloy teaches an analysis component configured to analyze the artificial intelligence platform to produce an analysis result (Molloy, Para. 0029, Gradient descent works by having the AI model make predictions on training data and the error (i.e., loss) on the predictions is then used to update the model in such a way as to reduce the error); 
a determination component configured to make a determination if the artificial intelligence platform has experienced a security breach based, at least in part, on the analysis result (Molloy, Para. 0029, the coefficients or weights of the AI model that result in a minimum error of the AI model on the training dataset are determined by making changes to the AI model that move it along a gradient or slope of errors down toward a minimum error value);
 and a notification component configured to provide a notification through the user interface that indicates existence of the security breach when the determination is that the artificial intelligence platform has experienced a breach (Molloy, Para. 0150, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question via a graphical user interface or other mechanism for outputting information).  
CICHON, Cossler and Molloy are all considered to be analogous to the claim invention because they are in the same field of producing an augmented reality through employment of an artificial intelligence platform comprising a security component within the platform. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON and Cossler to incorporate the teachings of Molloy to include an analysis component configured to analyze the artificial intelligence platform to produce an analysis result (Molloy, Para. 0029); 
a determination component configured to make a determination if the artificial intelligence platform has experienced a security breach based, at least in part, on the analysis result (Molloy, Para. 0029);
 and a notification component configured to provide a notification through the user interface that indicates existence of the security breach when the determination is that the artificial intelligence platform has experienced a breach (Molloy, Para. 0150). Doing so would aid modifying, by the hardened ensemble AI model generator, based on a comparison of the at least two AI models, a loss surface of one or more of the at least two AI models to prevent an adversarial attack on one of the AI models, in the at least two AI models, transferring to another AI model in the at least two AI models, to thereby generate one or more modified AI models (Molloy, Para. 0006).

In regards to claim 9, the combination of CICHON, Cossler, and Molloy teaches the system of claim 8, comprising: 
an investigation component configured to investigate a cause of the security breach, where the notification indicates the cause of the security breach (Molloy, Para. 0022, if the input dimension is high, it is likely that there is a dimension that the attacker can manipulate slightly to fool the artificial intelligence computer model. For example, if at least two training samples are needed to define a simple decision boundary correctly for a one dimensional input, 2N training samples are needed for an N dimensional input).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON and Cossler to incorporate the teachings of Molloy to include an investigation component configured to investigate a cause of the security breach, where the notification indicates the cause of the security breach (Molloy, Para. 0022). Doing so would aid modifying, by the hardened ensemble AI model generator, based on a comparison of the at least two AI models, a loss surface of one or more of the at least two AI models to prevent an adversarial attack on one of the AI models, in the at least two AI models, transferring to another AI model in the at least two AI models, to thereby generate one or more modified AI models (Molloy, Para. 0006).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CICHON et al. (US 2017/0308800 A1), hereinafter CICHON in view of Cossler et al. (US 2018/0182475 A1), hereinafter Cossler in view of Molloy et al. (US 2021/0287141 A1), hereinafter Molloy, and further in view of Kraning et al (US 2019/0058724 A1), hereinafter Kraning.

In regards to claim 10, the combination of CICHON, Cossler, and Molloy teach fails to teach the system of claim 8, comprising: 
a correlation component configured to correlate a first input from a first source that pertains to the security breach against a second input from a second source that pertains to the security breach to produce a correlation result; and an analysis component configured to make a decision that the first input should be included in the notification and that the second input should not be integrated into the notification, the decision is based, at least in part, on the correlation result, where the notification component provides the notification with the first input and without the second input.
However, Kraning teaches a correlation component configured to correlate a first input from a first source that pertains to the security breach against a second input from a second source that pertains to the security breach to produce a correlation result (Kraning, Para. 0090, The security management platform 506 may also determine why the external IP address(es) might be vulnerable to use as a proxy in an attack against an internal network that includes the internal IP address); and an analysis component configured to make a decision that the first input should be included in the notification and that the second input should not be integrated into the notification (Kraning, Para. 0097, the actions represented by the aforementioned correlations are indicative of either malicious attacks on an organization's network or data exfiltration attempts. One thing that may be an indicator of data exfiltration attempts is the size of the data packets involved in a communication. In general, the larger the data packets, the higher the risk that the communication is part of a data exfiltration attempt), the decision is based, at least in part, on the correlation result, where the notification component provides the notification with the first input and without the second input (Kraning, Para. 0097, a security management platform may notify an organization that a threat exists even through the organization previously discounted the risk because it did not have full information regarding the threat. Because the security management platform can observe both internal and external IP addresses, the security management platform can recommend that the organization inspect those internal IP addresses that may be used to gain unauthorized entry into the internal network).
CICHON, Cossler, Molloy, and Kraning are all considered to be analogous to the claim invention because they are in the same field of producing an augmented reality through employment of an artificial intelligence platform comprising a security component within the platform. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON, Cossler, and Molloy to incorporate the teachings of Kraning to include a correlation component configured to correlate a first input from a first source that pertains to the security breach against a second input from a second source that pertains to the security breach to produce a correlation result (Kraning, Para. 0090); and an analysis component configured to make a decision that the first input should be included in the notification and that the second input should not be integrated into the notification (Kraning, Para. 0097), the decision is based, at least in part, on the correlation result, where the notification component provides the notification with the first input and without the second input (Kraning, Para. 0097). Doing so would aid the security management platform 506 to push an appropriate instrument to the firewall on the perimeter of a network under consideration that prevents transmission of a certain type of traffic responsive to a determination that the certain type of traffic represents a significant risk to the network (Kraning, Para. 0098).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CICHON et al. (US 2017/0308800 A1), hereinafter CICHON in view of Cossler et al. (US 2018/0182475 A1), hereinafter Cossler, and further in view of the article entitled “Secure Artificial Intelligence-based Augmented Reality-enhanced Warfighter Applications Architecture” by Roy.

In regards to claim 11, the combination of CICHON and Cossler fails to teach the system of claim 1, 
where the artificial intelligence platform is a deep learning platform comprising at least five layers.
However, Roy teaches where the artificial intelligence platform is a deep learning platform comprising at least five layers (Roy, Page. 5, Fig. 3).  
CICHON, Cossler, and Roy are all considered to be analogous to the claim invention because they are in the same field of producing an augmented reality through employment of an artificial intelligence platform comprising a security component within the platform. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified CICHON and Cossler to incorporate the teachings of Roy to include where the artificial intelligence platform is a deep learning platform comprising at least five layers (Roy, Page. 5, Fig. 3).  Doing so would help the security applications for decision making in real-time augmenting the real-world scenarios with the virtual-world objects for easy to understand reducing information overloads to warfighters. On the other hand, all military applications themselves need to be Al-enabled because of the complexities of those applications for faster fusion of all information (Roy, Page. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gervasio et al. (US 2019/0147661 A1) teaches an exemplary merged reality scene capture system generates a transport stream based on video data received from a plurality of capture devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496